Citation Nr: 1700434	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Winston-Salem, North Carolina.  A May 2010 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating from September 23, 2009 (the date of the claim for service connection).  

In June 2010, the Veteran submitted a statement requesting reconsideration of the noncompensable rating for the bilateral hearing loss, and in September 2010 submitted additional audiometric examination results.  The submission of additional evidence within one year of the May 2010 rating decision rendered the May 2010 rating decision non-final; therefore, it was not necessary for the RO to construe the June 2010 request for reconsideration as a claim for increased rating.  See 38 C.F.R. § 3.156(b) (2016).  

Regardless of how the June 2010 statement was characterized, the RO properly readjudicated the issue of initial rating based on the additional evidence received, as required by 38 C.F.R. § 3.156(b).  After receiving the additional audiometric examination results, the RO issued the March 2011 rating decision confirming the noncompensable (0 percent) initial disability rating for the service-connected bilateral hearing loss.  In March 2012, the Veteran filed a Notice of Disagreement (NOD) with the continued denial of compensable initial rating for bilateral hearing loss, although the NOD is not associated with the file.  In May 2013, the RO issued a Statement of the Case (SOC), by which act the presumption of administrative regularity finds that a NOD had been received, even though it was no longer in the file.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (where SOC was issued, administrative regularity evidences the timeliness of NOD; it had to be presumed that the RO issued the SOC only after it had made a determination that the NOD was either received or postmarked within the one-year appeal period).  In June 2013, the Veteran filed a substantive appeal, via VA Form 9.

The Veteran testified from Winston-Salem, North Carolina, at an August 2016 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ), and the hearing transcript has been associated with the record.  Since issuance of the SOC, additional evidence has been received by the Board, for which a waiver of initial RO consideration was received at the August 2016 Board hearing.  38 C.F.R. § 20.1304 (2016).

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  In light of the Veteran's express disagreement with the May 2010 rating decision that assigned a noncompensable (0 percent) initial disability rating, the Board shall address the matter as an appeal of the initial 0 percent disability rating, rather than an appeal of an increased rating claim. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's bilateral hearing loss has manifested no more than level III hearing in the right ear and level III hearing in the left ear.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for bilateral hearing loss, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of an NOD).

Regarding the duty to assist in this case, the Veteran was afforded VA audiometric examinations in March 2010 and December 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that, between the two examinations, the VA examiners reviewed relevant evidence in the record, conducted in-person examinations with appropriate testing, and answered all relevant questions.  Further, under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA examiners are required to address the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  The VA examiners at both the March 2010 and December 2010 audiometric examination specifically addressed the effect of the Veteran's hearing loss on occupational and daily activities.  The Veteran also discussed the effects of the disability on occupational and daily activities at the August 2016 Board videoconference hearing.  Further, VA has received copies of multiple VA audiometric assessments and private audiometric examinations, the most recent being in August 2016.

All relevant documentation, including VA and private treatment (medical) records, have been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of entitlement to a compensable initial disability rating for the service-connected bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination test and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In Martinak, the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

The Veteran asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss.  In the June 2010 request for reconsideration, the Veteran described experiencing difficulty hearing normal conversations, especially when there is background noise, which causes considerable social problems.  In the June 2013 VA Form 9, the Veteran asserted that the VA audiometric examinations performed in a controlled environment did not accurately capture the extent of the Veteran's hearing loss in daily life, particularly when there is excessive background noise.  

At the August 2016 Board videoconference hearing, the Veteran testified to having difficulty understanding others and needing them to repeat themselves on a daily basis.  Further, the Veteran testified that hearing loss has impacted his ability to perform his job duties as a server and a cook working in a hotel due to difficulty hearing and understanding others when they are not looking directly at him when speaking.  Additionally, the Veteran testified to wearing hearing aids "just about every day," but nonetheless only being able to understand about 60 percent to 70 percent of a typical conversation.  Finally, the Veteran testified that his hearing difficulties often result in dissatisfied customers who decline to leave any service gratuity.

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) disability rating for the service-connected bilateral hearing loss is not warranted.  The relevant evidence for this claim consists of the Veteran's lay statements and various VA and private audiometric examination reports.

The Veteran underwent an audiometric examination at a VA Medical Center (VAMC) in September 2009.  At that time, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
50
55
LEFT
25
30
50
60

Speech recognition scores were not provided with the September 2009 test results; however, even when applying the lowest speech recognition scores from other audiometric examinations of record discussed below to the pure tone thresholds from the September 2009 examination, a noncompensable rating is nonetheless derived from Table VII of 38 C.F.R. § 4.85.  Specifically, the lowest level of speech discrimination for the right ear of 88 percent was recorded in the March 2010 VA audiometric examination, and the lowest level of speech discrimination for the left ear of 84 percent was recorded in a February 2012 private audiometric examination.

Based upon the pure tone threshold results from the September 2009 examination, together with the lowest speech recognition scores recorded from other audiometric examinations of record, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

In March 2010, the Veteran received a VA audiometric examination.  The examination report reflects that the Veteran advanced being exposed to acoustic trauma in service from working on the flight line and from firing weapons.  Additionally, the Veteran reported symptoms of bilateral hearing loss and tinnitus.  At the time of the March 2010 VA audiometric examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
60
LEFT
20
30
60
70
 
Speech recognition scores conveyed speech discrimination of 92 percent in the right ear and 88 percent in the left ear.  At the conclusion of the examination, it was assessed that the then current level of hearing loss had a moderate effect on the Veteran's occupational and daily functioning.  

Based upon the results of the March 2010 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

The Veteran underwent another VAMC audiometric examination in August 2010.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
45
60
LEFT
20
35
55
65

Speech recognition scores were also not provided with the August 2010 test results; however, when applying the lowest speech recognition scores of 88 percent speech discrimination in the right ear from the March 2010 examination and 84 percent in the left ear from the February 2012 examination, to the pure tone thresholds from the August 2010 examination, a noncompensable rating is nonetheless derived from Table VII of 38 C.F.R. § 4.85.  

Based upon the pure tone threshold results from the August 2010 examination, together with the lowest speech recognition scores recorded from other audiometric examinations of record, a Roman numeral II is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

In December 2010, the Veteran received another VA audiometric examination.  The examination report reflects that the Veteran advanced being exposed to noise from automatic rifle fire, jet engines, and from the flight line.  The Veteran also reported symptoms of tinnitus and difficulty understanding customers at work.  At the time of the December 2010 VA audiometric examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
50
60
LEFT
20
30
55
70
 
Speech recognition scores conveyed speech discrimination of 96 percent bilaterally.  At the conclusion of the examination, it was noted that the then current level of hearing loss affected the Veteran's occupational and daily functioning as the Veteran had difficulty understanding conversations.  

Based upon the results of the December 2010 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

The Veteran underwent a private audiometric examination in February 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
60
65
LEFT
25
40
60
75

Speech recognition scores, even if assumed to have used the Maryland CNC Test, revealed speech discrimination of 92 percent in the right ear and 84 percent in the left ear.

Based upon the results of the February 2012 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

In September 2015, the Veteran underwent a VA audiology examination.  The treatment note reflects that the Veteran reported a gradual decline in hearing in both ears, and that the tinnitus had progressed in both ears as well.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
70
LEFT
25
40
55
65

Speech recognition scores conveyed speech discrimination of 92 percent in the right ear and 90 percent in the left ear.

Based upon the results of the September 2015 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

Finally, the Veteran underwent a private audiometric examination in August 2016.  Unfortunately, the recorded pure tone thresholds at 1000, 2000, 3000 and 4000 Hz were not provided in the August 2016 examination results; however, the results appear to reflect an average pure tone threshold (presumably at the four specified frequencies) of 65 decibels bilaterally, and speech discrimination of 88 percent bilaterally (indicated to be based on Maryland CNC testing).

Based on the results from the August 2016 examination, a Roman numeral III is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral III is also designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the VA and private audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies in either of the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear has shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

The application of the rating schedule to the audiometric findings does not establish entitlement to an initial compensable disability rating for bilateral hearing loss.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) initial disability rating for bilateral hearing loss at any point during the pendency of this appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings for hearing loss based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran has advanced having difficulty hearing conversations, especially when there is background noise.  Additionally, the Veteran has difficulty understanding what customers are saying unless he is looking directly at the speaker, and the Veteran requires others to repeat themselves on a daily basis.  The Veteran also advanced that his difficulty hearing has caused social problems and affects his ability to understand verbal directions at work and when dealing with customers.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the August 2016 Board hearing, the Veteran testified to being currently employed at a hotel and working as both a server and a cook.  Although the Veteran's difficulties hearing occasionally have occupational impacts, the Veteran has not advanced an inability to work due to one or more service-connected disabilities.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

For the entire initial rating period on appeal, a compensable disability rating for service-connected bilateral hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


